Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to remarks filed on February 17, 2021. Applicant's arguments have been fully considered but they are not persuasive. 

Regarding the 112(a) rejection on record, Applicant argues that the provisions of Claim 5 are supported in the disclosure as originally filed. However, this is not persuasive in overcoming the rejection on record as the 112(a) rejection is not a new matter rejection but instead a scope of enablement rejection as clearly set forth in the previous action. Applicant has failed to address the grounds of rejection under 112(a) providing any support that a skilled artisan would be enabled to determine the materials of the electrodes to satisfy the “catalytic activity” requirement. The disclosure as originally filed reciting the language of Claim 5 is not sufficient to enable a skilled artisan to make the device as claimed in view of the lack of enablement of the materials of the electrodes having the generalized “catalytic activity”. The rejection is maintained. 

Applicant has failed to address the 112(b) rejection on record regarding Claim 5 and as such, the rejection is maintained. 

Regarding the 103 rejection on record, Applicant argues that the buffer space of Karachi is not equivalent to the preliminary adjustment chamber. Applicant argues there is no structure to satisfy the claimed function of controlling oxygen concentration. Applicant does acknowledge that the buffer space 

	Applicant’s arguments regarding Sugaya are not persuasive. Applicant’s arguments are directed to the functionality of the gas sensor controller. However, the claims are directed to the structural of the instant gas sensor and not a method of operation thereof. As such, the structural elements are given patentable weight as they are capable of the claimed functionality. Sugaya need not disclose a controller which expressly functions in the manner as claimed, but instead, is required to disclose a controller capable of the functionality. Applicant has failed to point out a deficiency in the structure of Sugaya. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In the last paragraph of Claim 1, the claim has been amended to recite “upon the preliminary w being driven”. This is a typographical error which requires revision.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the inclusion of pump and measurement electrodes, does not reasonably provide enablement for the claimed “the pump electrode is constituted by a material having a catalytic activity lower than a catalytic activity of the measurement electrode”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim. 

Regarding Claim 5, the instant disclosure provides no guidance as to what materials can be used to satisfy the claimed relationship of the material properties set forth in Claim 5. The limitation is not enabled for the following reasons: 

State of the Art – the term “catalytic activity” is known in the art to refer to the increase in the rate of a specified chemical reaction caused by a catalyst under specified conditions (see 
Guidance from the instant disclosure – there is no guidance in the instant disclosure regarding the selection of electrode materials which satisfy the requirements of Claim 5. The term “catalytic activity” appears a single time in the body of the disclosure and includes no recitation regarding materials which may satisfy the requirements of the claim. 
Lack of working examples – the instant disclosure provides no working examples of the instant gas sensor as it pertains to the materials of the instant electrodes. 
The breadth of the claims – as the catalytic activity would be specific to a reaction and the instant disclosure or claims fails to provide the specific reaction, the breadth of the claim is such that evaluation of the catalytic activity would require every possible material for every possible chemical reaction. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 5, the claim recites “the pump electrode is constituted by a material having a catalytic activity lower than a catalytic activity of the measurement electrode”. In view of the lack of enablement from the disclosure regarding this limitation, the metes and bounds of the claim cannot be ascertained. The specific chemical reaction and structural features of a material which would be required to assess the catalytic activity of said materials would be impossible to ascertain based on the guidance provided by the instant disclosure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-13 rejected under 35 U.S.C. 103 as being unpatentable over DE 10-2008006633 by Loeck et al (hereinafter Loeck – as cited in the IDS dated March 30, 2020) in view of in view of US 20020211554 by Kurachi et al (hereinafter Kurachi) and US 20110048970 by Sugaya et al (hereinafter Sugaya). 

Regarding Claim 1, Loeck discloses a gas sensor comprising a sensor element having a structural body ([0033] teaching the claimed “a sensor element having a structural body”) made from a solid electrolyte such as zirconia ([0013] and [0033] teaching the claimed “made up from a solid electrolyte that exhibits oxygen ion conductivity”), a gas inlet (14 Fig. 1a teaching the claimed “a gas introduction port formed in the structural body and into which a gas to be measured is introduced”), a first chamber (20a Fig. 1a teaching the claimed “an oxygen concentration adjustment chamber formed in the structural body and communicating with the gas introduction port”) and a third chamber (40a Fig. 1a teaching the claimed “a measurement chamber formed in the structural body and communicating with the oxygen concentration adjustment chamber”). 

Although the gas sensor necessarily would require a means for controlling the pumps and control units, Loeck is silent as to the specifics of such a control unit. 



Therefore, it would have been obvious to a skilled artisan to employ a control circuit/microcomputer within Loeck’s sensor, as taught by Sugaya, so as to accomplish the desired control functionality of the components within the sensor to achieve the resulting component concentration detection. 

The concentration of oxygen in the second chamber is controlled by a pump and the control unit ([0011] teaching the claimed “to control the oxygen concentration in the oxygen concentration adjustment chamber”). 

A heater controls the temperature of the device ([0013] teaching the claimed “to control a temperature of the sensor element”). 

The sensor measures the concentration of the desired components such as NOx and/or NH3 ([0012] and [0025] for example teaching the claimed “to measure a concentration of a specified component in the measurement chamber”). 

Loeck fails to disclose a preliminary adjustment chamber. 



Therefore, a skilled artisan would be motivated to add a buffer region set forth by Kurachi in Loeck’s sensor, in order to regulate pulsation of gas from the exhaust.  

The buffer region is bound on both sides by partition walls (18, 22 Fig. 1 for example) which allow for diffusion of the exhaust gas into and out of the buffer region and can control the oxygen concentration which enters the subsequent measurement chambers ([0043]). The control unit would be capable of controlling the concentration within the chamber, thereby necessarily rendering obvious the claimed “to control the oxygen concentration inside the preliminary adjustment chamber by driving the preliminary pump cell to pump oxygen in and out of the preliminary adjustment chamber, control the driving and stopping of the preliminary pump cell” as the claims are directed to the structure of the device and not the method of operation thereof. If Applicant’s position is that the control unit is not capable of the same programming/functionality, Applicant is required to provide evidence to support such a position. 

The sensor is configured to acquire the concentration of two separate targets ([0009] and [0022]-[0025]). The functionality of the target component acquisition unit would impart not additional 

Regarding Claim 2, modified Loeck discloses the limitations of Claim 1 but fails to disclose the claimed diffusion configuration. 

However, Kurachi discloses a first diffusion rate control portion is disposed between the inlet and the buffer region (18 Fig. 1 teaching the claimed “wherein the sensor element comprises: a first diffusion rate control portion between the gas introduction port and the preliminary adjustment chamber”), a second diffusion rate control portion disposed between the buffer region and the first measurement chamber (22 Fig. 1 teaching the claimed “a second diffusion rate control portion between the preliminary adjustment chamber and the oxygen concentration adjustment chamber”) and a third diffusion rate control portion between the first measurement chamber and the second measurement chamber (30 Fig. 1 teaching the claimed “and a third diffusion rate control portion between the oxygen concentration adjustment chamber and the measurement chamber”). These diffusion rate control portions control diffusion of the exhaust from one chamber to the next ([0045]-[0045] for example). 



 Regarding Claim 3, modified Loeck discloses a second measurement chamber (Loeck 30a Fig. 1a) between the first and third chambers such that the first chamber (Loeck 20a Fig. 1a) being a part of the oxygen concentration adjustment chamber reads on the claimed “a main adjustment chamber communicating with the preliminary adjustment chamber” as it is in communication with the buffer region and the second chamber reads on the claimed “and an auxiliary adjustment chamber communicating with the main adjustment chamber;  and the measurement chamber communicates with the auxiliary adjustment chamber” as the second chamber is in communication with both the first and third chambers (Loeck Fig. 1a).  
 
Regarding Claim 4, modified Loeck discloses in order to form separate chambers within the first measurement chamber, diffusion rate control portions are used (Kurachi 30 Fig. 1 for example teaching the claimed “further comprising a fourth diffusion rate control portion between the main adjustment chamber and the auxiliary adjustment chamber”).  

Regarding Claim 6, modified Loeck discloses the sensor can be configured for the detection of NOx and/or NH3 (Loeck [0009] teaching the claimed “wherein the specified component is NO, a first target component is NO, and a second target component is NH.sub.3”).  
 
Regarding Claim 7, the limitations of Claim 7 are directed to the functionality of the instant components of the gas sensor and not directed to the structural elements of the sensor or the elements 

Regarding Claim 8, modified Loeck’s sensor is configured to acquire the concentration of two separate targets ([0009] and [0022]-[0025]) and includes a controller and microcomputer to control the operation and functionality of each element of the sensor (Sugaya [0097]). As such, it is the Office’s position that the structural implications of the claimed functionality of Claim 8 would be met by modified Loeck. Claim 8 requires that the unit be capable of using a recorded comparative concentration value when the oxygen pump is either adding/removing oxygen or stopping and comparing that value to another value so as to drive the oxygen pump. This is simply a requirement to program a controller based on desired output parameters and imparts no structure on any element of the device. The instant claims are directed to a gas sensor and not the method of operation thereof. As such, only the structural requirements of the instant claims as they pertain to the intended function are given patentable weight. As such, modified Loeck renders obvious the claimed “a first map in which there is recorded a relationship, which is measured experimentally in advance, between the NO concentration and the NH.sub.3 concentration respectively for each of points specified by the sensor output at a time of stopping the preliminary pump cell, and a difference in the sensor outputs at times of driving and stopping the preliminary pump cell, is stored in the memory;  wherein the processor is further configured to obtain the respective concentrations of NO and NH.sub.3 by comparing with the first map 

Regarding Claim 9, modified Loeck’s sensor is configured to acquire the concentration of two separate targets ([0009] and [0022]-[0025]) and includes a controller and microcomputer to control the operation and functionality of each element of the sensor (Sugaya [0097]). As such, it is the Office’s position that the structural implications of the claimed functionality of Claim 9 would be met by modified Loeck. Claim 9 requires that the unit be capable of obtaining a concentration, which is expressly taught by Loeck at different oxygen concentration modification stages then using a predetermined reference measurement to compare the measured concentration and then uses a resulting value to mathematically determine a concentration of the second component. This is simply a requirement to program a controller based on desired output parameters and imparts no structure on any element of the device. The instant claims are directed to a gas sensor and not the method of operation thereof. As such, only the structural requirements of the instant claims as they pertain to the intended function are given patentable weight. As such, modified Loeck renders obvious the claimed “wherein the processor is configured to obtain the NH.sub.3 concentration corresponding to a difference in the sensor outputs at times of driving and stopping the preliminary pump cell during actual use, on a basis of a relationship, which is measured experimentally in advance, between the NH.sub.3 concentration and the difference in the sensor outputs at the times of driving and stopping the preliminary pump cell; wherein the processor is further configured to obtain the NO concentration by an operation of subtracting the NH.sub.3 concentration, which was obtained beforehand from the 

Regarding Claim 10, modified Loeck discloses the limiation of Claim 1 wherein the gas sensor may be used to detect NOx, however, fails to expressly disclose the detection of NO and NO2 separately as first and second components. 

However, Sugaya discloses a NOx and NH3 detection sensor wherein the NO and NO2 elements of the NOx can be detected separately when both present in the exhaust ([0025] teaching the claimed “wherein the specified component is NO, a first target component is NO, and a second target component is NO2”).  This is accomplished through a preferred method of detection (embodiment 3 specifically). 

Therefore, it would have been obvious to a skilled artisan to operate the gas sensor disclosed by modified Loeck in a manner set forth by Sugaya’s preferred operational method resulting in the separate detection of NO and NO-2 as such detection would be obvious in the event separate detection is desirable. 
 
Regarding Claim 11, modified Loeck discloses the structural requirements of the instant claim in that there is a preliminary oxygen concentration control unit which controls the oxygen concentration. The instant disclosure provides no guidance as to how the driving of said unit to control oxygen is 
 
Regarding Claim 12, modified Loeck’s sensor is configured to acquire the concentration of two separate targets ([0009] and [0022]-[0025]) and includes a controller and microcomputer to control the operation and functionality of each element of the sensor (Sugaya [0097]) so as to separately determine NO and NO2 in the exhaust stream (Sugaya [0025]). As such, it is the Office’s position that the structural implications of the claimed functionality of Claim 12 would be met by modified Loeck. Claim 12 requires that the unit be capable of using a recorded comparative concentration value when the oxygen pump is either adding/removing oxygen or stopping and comparing that value to another value so as to drive the oxygen pump. This is simply a requirement to program a controller based on desired output parameters and imparts no structure on any element of the device. The instant claims are directed to a gas sensor and not the method of operation thereof. As such, only the structural requirements of the instant claims as they pertain to the intended function are given patentable weight. As such, modified Loeck renders obvious the claimed “a second map in which 

Regarding Claim 13, modified Loeck’s sensor is configured to acquire the concentration of two separate targets ([0009] and [0022]-[0025]) and includes a controller and microcomputer to control the operation and functionality of each element of the sensor (Sugaya [0097]) so as to separately determine NO and NO2 in the exhaust stream (Sugaya [0025]). As such, it is the Office’s position that the structural implications of the claimed functionality of Claim 13 would be met by modified Loeck. Claim 13 requires that the unit be capable of obtaining a concentration, which is expressly taught by Loeck at different oxygen concentration modification stages then using a predetermined reference measurement to compare the measured concentration and then uses a resulting value to mathematically determine a concentration of the second component. This is simply a requirement to program a controller based on desired output parameters and imparts no structure on any element of the device. The instant claims are directed to a gas sensor and not the method of operation thereof. As such, only the structural .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721